Citation Nr: 0640282	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-14 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial compensable rating for lipomas on 
the abdomen and back.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1980 to January 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which evaluated the 
veteran's right shoulder residuals at 10 percent, and awarded 
non-compensable evaluations for bilateral patellofemoral 
syndrome, gastritis, and lipomas disorders, and denied 
service connection for bilateral ankle disorders.  He has 
since moved, and the Pittsburgh, Pennsylvania RO has 
jurisdiction of the claims folder.

The April 2001 rating decision also awarded non-compensable 
evaluations for tinea pedis, degenerative disc disease, low 
back, chololithiasis, granuloma, left upper lobe, and denied 
service connection for bilateral hearing loss, dry skin, 
elbows, keratoconus, and tension headaches.  Further, the 
veteran was granted service connection for tinnitus and 
awarded the maximum evaluation allowed. 

The Board remanded this case back to the RO for additional 
development in October 2003 and September 2005.

In light of the fact that the veteran has contested the 
initial evaluation of his disorder, the Board has styled the 
increased rating issue of the case as reflected.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of the initial rating of the veteran's service-
connected lipomas on the abdomen and back is set forth in the 
Remand section below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran, if further action is required.





REMAND

The Board finds that additional development is warranted on 
the veteran's claim of entitlement to an initial compensable 
rating for lipomas on the back and abdomen.  Neither the 
veteran nor his representative waived initial RO review of 
new evidence the veteran recently submitted to the Board.  
See 38 C.F.R. § 20.1304(c)(2006).  

In October 2006, the veteran submitted 19 pages of evidence 
to the Board without waiving initial RO consideration of any 
new evidence submitted.  In addition, 13 of these pages are 
completely illegible.  These appear to be records of VA 
treatment.

While some of the submitted evidence appears to be 
duplicative, the veteran told his representative in an 
attached note that he only submitted 17 pages and that the 
final 11 pages included surgical reports, progress notes and 
lab results related to his September 2006 surgery for removal 
of the lumps.  From the submissions, it appears this surgery 
was performed at the VA Medical Center in Altoona, 
Pennsylvania.  There is no evidence documenting the post-
surgical situation.

The Board finds that a remand is in order to obtain any 
records of the recently reported surgery which appears 
relevant to the issue left on appeal.  The Board also notes 
these records can be obtained without a release from the 
veteran.  

In view of the fact the veteran's only VA examination for 
this disorder occurred in August 2000, the RO also should 
determine whether an additional VA examination is necessary 
after a review of any records obtained since the Board's last 
remand in September 2005.

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) requires VA to provide the 
claimant with notice of missing information and evidence that 
will assist in substantiating all the elements of the claim.  
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  If 
there is an indication from the veteran or 
his representative that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent that 
the veteran's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  In any event, the RO should 
obtain all medical records related to the 
veteran from the VA Medical Center in 
Altoona, Pennsylvania, for the period from 
August 9, 2006 to the date of the request, 
including legible copies of all surgical 
reports, progress notes, and lab results 
sent to the Board in October 2006.

2.  Then, the RO should review all records 
obtained since the Board's last remand in 
September 2005 and determine whether any 
post-surgical residuals warrant scheduling 
a new VA examination to measure the 
severity of his lipoma disorder under both 
the former and current rating formulas, as 
outlined in the Board's remand of 
September 2005.  Consideration should be 
given to whether there are residual scars, 
disfigurement, or other findings which 
might be evaluated as part of this 
disorder.  Appropriate examinations should 
be scheduled as indicated from the 
reports.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case (SSOC) and afforded 
the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran need 
take no action unless otherwise notified.  VA will notify the 
veteran, if further action is required on his part.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



